Citation Nr: 1312133	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-18 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs New Orleans 
Veterans Integrated Service Networks 


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment at Teche Regional Medical Center received from December 14, 2006, to December 18, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) New Orleans Veterans Integrated Service Networks (VISN).

The Veteran is receiving nonservice-connected pension, effective July 15, 2004.


FINDINGS OF FACT

1.  The Veteran was brought to Teche Regional Medical Center on December 12, 2006, to be treated for shortness of breath associated with his chronic obstructive pulmonary disease (COPD).  He was diagnosed with acute respiratory failure.  He was discharged on December 18, 2006.

2.  The Veteran was not receiving care for a service-connected disability, a condition associated with and aggravating a service-connected disability, was not in receipt of a total disability rating, and was not participating in a rehabilitation program.

3.  The Veteran's condition had stabilized on December 13, 2006, and he could have been safely transferred to a VAMC that was available.  However, the Veteran stated he wished to continue his care at Teche Medical Center.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses for treatment and hospitalization at Teche Regional Medical Center from December 14, 2006, to December 18, 2006, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  The record indicates the Veteran received the notice letter in February 2007.  However, because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Therefore, the Board's decision to proceed in adjudicating this claim, rather than remanding it for assistance or additional notification, does not prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Merits of the Claim

The Veteran sought treatment at the Teche Regional Medical Center on December 12, 2006, for shortness of breath associated with his COPD.  He received a diagnosis of acute respiratory failure.  He was discharged on December 18, 2006.

The Department of Veterans Affairs paid for the Veteran's hospitalization for December 12, 2006 to December 13, 2006, contending that he was medically stable as of December 14, 2006, and he refused transfer to a VA facility.  Thus, he was denied reimbursement for the remainder of his stay.

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

In any event, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; 

(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); 

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120. 

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

The Veteran does not claim that he had (or sought) prior authorization from VA for the care he received at Teche Regional Medical Center from December 12, 2006 to December 18, 2006, nor is there any indication in the record of such authorization.  It is not in dispute that the private medical treatment at issue was not pre-authorized by VA.

When a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.

Here, the record shows that the Veteran had no service-connected disabilities; he does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), as the Veteran was not totally disabled due to service connected disability, and as he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 are not met.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725. 

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, all of the following conditions must be met:

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; 

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and 

(9) The Veteran is not eligible for reimbursement under 38 U.S.C.   § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veteran's, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R.  § 17.1002 (2012).  

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Failure to satisfy any single criterion will result in the denial of the claim.

The Board notes that there was a legislative change of 38 U.S.C.A. § 1725, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

The Veteran's claim for reimbursement from December 14, 2006, to December 18, 2006, has been denied based on findings that a VA facility was feasibly available for his treatment, and that as of that date his condition had stabilized to the point that he could safely be transferred to the VA facility, but declined such transfer.  He contends, in essence, that reimbursement through December 18, 2006, is warranted because the VA was informed and had agreed to the Veteran's continued care at the private hospital. 

The evidence of record shows that the Veteran declined transfer to a VA medical facility on December 13, 2006.  Specifically, according to the Teche Regional Medical Center case management/social service records, the Veteran stated on December 13, 2006, that he "would prefer to remain here if possible."  

A March 2009 opinion by a review physician from the VISN stated that: 

Original medical records review resulted in the decision to pay to the point of medical stabilization which was determined to be by [December 13, 2006].  Records indicate that the patient was stable as determined, after [December 13], and could have been transferred to an available VA facility on [December 14, 2006] for any additional hospitalization as might be required... Clinical review confirms the findings of the original review, and that the patient could have been transferred to an available VA facility by [December 14, 2006].  

The Board finds there is no evidence which indicates that as of December 14, 2006, the Veteran could not be transferred to a VA medical facility or that the Veteran was not stable.  The Veteran does not allege that his medical condition was not stable.  A private hospital record dated December 14, 2006 noted that the Veteran himself reported that he was feeling better and breathing easier.  Furthermore, there is no evidence that a VA medical facility was unavailable to receive the Veteran.  Rather he contends that the VA was notified that he wished to stay at Teche Regional Medical Center and agreed.  

It is clear from the record that the Veteran could have been transferred safely to a VA facility as of December 14, 2006, and the evidence of record documented reasonable attempts to transfer the Veteran to a VA facility.  Thus, the Veteran could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability but for the Veteran's declination of the transfer.  The fact that the VA respected the Veteran's wish to remain at the private hospital does not in any way indicate that VA had agreed to pay for such treatment.  

Whether the version of 38 U.S.C.A. § 1725, effective prior to or since October 10, 2008 is applied, the result is the same.  The appeal must be denied because not all of the conditions for reimbursement have been met.  Specifically, the Veteran's condition was deemed stable enough for transport to a VA medical facility but he refused.

Accordingly, the weight of the evidence is against a finding that the Veteran meets the criteria for payment or reimbursement of medical services provided at Teche Regional Medical Center from December 14, 2006, to December 18, 2006, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725.  Therefore, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to reimbursement of medical expenses for treatment at Teche Regional Medical Center received from December 14, 2006, to December 18, 2006, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


